Name: 97/263/EC: Commission Decision of 4 April 1997 suspending the status of a region of the United Kingdom as regards Newcastle disease (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  Europe
 Date Published: 1997-04-22

 Avis juridique important|31997D026397/263/EC: Commission Decision of 4 April 1997 suspending the status of a region of the United Kingdom as regards Newcastle disease (Text with EEA relevance) Official Journal L 104 , 22/04/1997 P. 0034 - 0034COMMISSION DECISION of 4 April 1997 suspending the status of a region of the United Kingdom as regards Newcastle disease (Text with EEA relevance) (97/263/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/539/CEE of 15 October 1990 on animal health conditions governing intra-community trade in and imports from third countries of poultry and hatching eggs (1) as last modified by the Act of Accession of Austria, Finland and Sweden, and in particular Article 12 (3) thereof,Whereas Commission Decision 92/381/EEC of 3 July 1992 establishing the status of a region of the United Kingdom as regards Newcastle disease (2) fixed the status of Northern Ireland as Newcastle Disease non-vaccinating;Whereas, however, the legislative restrictions prohibiting the systematic recourse to routine vaccination against Newcastle disease have now been removed in Northern Ireland; whereas it is therefore appropriate to suspend the status of Northern Ireland as Newcastle Disease non-vaccinating;Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1 The status of Northern Ireland as Newcastle disease non-vaccinating is suspended.Article 2 This Decision is addressed to the Member States.Done at Brussels, 4 April 1997.For the CommissionFranz FISCHLERMember of the Commission(1) OJ No L 303, 31. 10. 1990, p. 6.(2) OJ No L 198, 17. 7. 1992, p. 56.